Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 1 of 27 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 YUNHAN DUAN, YIMING SU, on behalf of
 themselves and other similarly situated
                                                        Civil Action No.: 20-2240
 employees,
                     Plaintiff,                        29 U.S.C. § 216(b)
                        vs.                            COLLECTIVE ACTION

 STUDIO M BAR & LOUNGE INC,                                    Complaint
 PROVENCE BBQ & BAR INC, ROSE CAKE
 HOUSE INC., SEALICIOUS INC. D/B/A DR.
 SEA, POT PA HOTPOT INC, PHO DEM INC.,
 ABC CORP. D/B/A UMI SUSHI & LOUNGE,
 ABC CORP. D/B/A YUMMY SUSHI D/B/A
 YUMMY DESSERTS, "A JIE" DOE AKA KIT
 DOE, JAYDEN DOE, "A ZHONG" DOE,
 AMBER DOE, SEAN DOE, ABC CORP. D/B/A
 UNO SUSHI AND LOUNGE, CHENGZHI XIA,
 NIGHT MARKET BBQ INC., AND WEI YIN
 CHEN AKA TONY
                     Defendants.



Plaintiffs YUNHAN DUAN and YIMING SU (hereafter “Plaintiffs” or “Plaintiff”), by and

through their attorneys, HANG & ASSOCIATES, PLLC, as and for cause of action against the

Defendants STUDIO M BAR & LOUNGE INC, PROVENCE BBQ & BAR INC, ROSE CAKE

HOUSE INC., SEALICIOUS INC. D/B/A DR. SEA, POT PA HOTPOT INC, PHO DEM INC.,

ABC CORP. D/B/A UMI SUSHI & LOUNGE, ABC CORP. D/B/A YUMMY SUSHI D/B/A

YUMMY DESSERTS, "A JIE" DOE AKA KIT DOE, JAYDEN DOE, "A ZHONG" DOE,

AMBER DOE, SEAN DOE, ABC CORP. D/B/A UNO SUSHI AND LOUNGE AND

CHENGZHI XIA, NIGHT MARKET BBQ INC., AND WEI YIN CHEN AKA TONY alleges

upon information and belief as follows:
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 2 of 27 PageID #: 2



                                         INTRODUCTION

1.     This action is brought by Plaintiff, on behalf of himself well as other employees similarly

situated, against Defendants for alleged violations of the Federal Labor Standards Act, (“FLSA”)

29 U.S.C. §§ 201 et seq., and of New York Labor Law §§190 et seq. (“NYLL”), arising from

Defendants’ various willful and unlawful employment policies, patterns and/or practices.


2.     Upon information and belief, Defendants have willfully and intentionally committed

widespread violations of the FLSA and NYLL by engaging in a pattern and practice of failing to

pay their employees, including Plaintiff, compensation for all hours worked, minimum wage, and

overtime compensation for all hours worked over forty (40) each workweek, and spread of hours,

as well as failing to provide their employees, including Plaintiff, with wage notice at the time of

their hiring and wage statements for each pay period.

3.     Plaintiff alleges, pursuant to the FLSA, that they are entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) liquidated damages, (4)

prejudgment and post-judgment interest; and/or (5) attorneys’ fees and costs;

4.     Plaintiff further alleges that pursuant to NYLL §190 et seq. and Title 12 of New York

Codes, Rules and Regulations Part 146 (“NYCRR”) they are entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime compensation, (3) compensation

for failure to provide wage notice at the time of hiring, (4) failure to spread of hours, (5) failure to

provide paystubs in violation of the NYLL, (6) liquidated damages equal to the sum of unpaid

minimum wage, unpaid overtime, and unpaid spread of hours compensation pursuant to the NY

Wage Theft Prevention Act; (7) unpaid compensation of tools of trade, (8) prejudgment and post-

judgment interest; and (9) attorney’s fees and costs.

                                  JURISDICTION AND VENUE
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 3 of 27 PageID #: 3



5.     This Court has original federal question jurisdiction over this controversy under 29 U.S.C.

§216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the NYLL claims pursuant to

28 U.S.C. § 1367(a).


6.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§ 1391(b) and

(c), because Defendants conduct business in this District, and the acts and omissions giving rise to

the claims herein alleged took place in this District.


                                           PLAINTIFFS


7.     Plaintiff Yunhan Duan is an individual who resides in Queens County, New York.


8.     From in or around October 26, 2019 to on or around April 25, 2020, Plaintiff Yunhan Duan

was employed as a delivery person to of Defendants’ group restaurants. His work duties include

picking up orders and making deliveries to customers who order via online methods, picking up

order phone calls, driving other employees back home with his own vehicle, helping with grocery

shopping when required to do so and other duties directed by Defendants.


9.     Plaintiff Yiming Su aka “EM” is an individual who resides in Queens County, New York.


10.    From in or around November 15, 2019 to on or around March 20, 2020, Plaintiff Yiming

Su was employed as a delivery person of Defendants’ group restaurants. His work duties include

picking up orders and making deliveries to customers who order via online methods, driving other

employees back home with his own car, and other duties directed by Defendants.


                                          DEFENDANTS


Corporate Defendants
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 4 of 27 PageID #: 4



11.      Defendant Studio M Bar & Lounge Inc (hereinafter “Studio M”) is a corporation

incorporated under the laws of New York and has its registered office at 3641 Main Street,

Apartment 2nd Floor, Flushing, NY 11354.


12.      Defendant PROVENCE BBQ & BAR INC (hereinafter “Provence”) is a corporation

incorporated under the laws of New York and has its registered office at 35-20 Farrangton Street,

Flushing 11354.


13.      Defendant ROSE CAKE HOUSE INC. (hereinafter “Rose Cake”) is a corporation

incorporated under the laws of New York and has its registered office at 4327 Main Street Flushing

11355.


14.      Defendant SEALICIOUS INC. D/B/A DR. SEA (hereinafter “Dr. Sea”) is a corporation

incorporated under the laws of New York and has its registered office at 45-08 Parsons Blvd,

Flushing, NY 11355.

15.      Defendant POT PA HOTPOT INC D/B/A Hopa Sushi (hereinafter “POT PA”) is a

corporation incorporated under the laws of New York and has its registered office at 59-14 Main

St, Flushing, NY 11355.

16.      Defendant PHO DEM INC. (hereinafter “Pho Dem”) is a corporation incorporated under

the laws of New York and has its registered office at 133-48 37 AVENUE B1, Flushing, NY

11354.

17.      Defendant ABC CORP. D/B/A UMI SUSHI & LOUNGE (hereinafter “Umi Sushi”) is a

corporation incorporated under the laws of New York and has its registered office at 45-08 Parsons

Blvd, Flushing, NY 11355.

18.      Defendant ABC CORP. D/B/A YUMMY SUSHI OR YUMMY DESSERTS (hereinafter
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 5 of 27 PageID #: 5



“Yummy Sushi”) is a corporation incorporated under the laws of New York and has its registered

office at 3370 Prince, Flushing, NY 11355.

19.    Defendant ABC CORP. D/B/A UNO SUSHI AND LOUNGE (hereinafter “Uno Sushi”)

is a corporation incorporated under the laws of New York and has its registered office at 3641

Main Street, Apartment 2nd Floor, Flushing, NY 11354.

20.    Defendant NIGHT MARKET BBQ INC. (hereinafter “Night Market”) is a corporation

incorporated under the laws of New York and has its registered office at 45-06 Parsons Blvd,

Flushing, NY 11355.

Owner/ Operator Defendants


24.    Upon information and belief, the individual Defendants are officers, directors, managers

and/or majority shareholders or owners of Corporate Defendants, and insofar as they are among

the ten largest shareholders of New York corporations, are individually responsible for unpaid

wages owed by those corporations under the Section 630(a) of the New York Business

Coorporation Law.

21.    Upon information and belief, Defendant Jayden Doe is the owner, chief executive officer,

and/or managing agent of Corporate Defendants and participated in the day-to-day operations of

Corporate Defendants and acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R. §791.2; NYLL §2

and the regulations thereunder; and is jointly and severally liable with Defendant Corporation.

22.    Upon information and belief, Defendant Jayden Doe determined the wages and

compensation of the employees of Defendants, including Yunhan Duan and Yiming Su, and

established work schedules and work load of the employees, maintained employee records, had

the authority to hire and fire employees, and distributed the payments to Plaintiffs for every
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 6 of 27 PageID #: 6



payment periods.

23.    Upon information and belief, Defendant “A Jie” aka “Kit” Doe is the owner, chief

executive officer, and/or managing agent of Corporate Defendants and participated in the day-to-

day operations of Corporate Defendants and acted intentionally and maliciously and is an

employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R.

§791.2; NYLL §2 and the regulations thereunder; and is jointly and severally liable with

Defendant Corporation.

24.    Upon information and belief, Defendant “A Jie” aka “Kit” Doe determined the wages and

compensation of the employees of Defendants, including Yunhan Duan and Yiming Su, and

controled work schedules and work load of the employees, assigned and supervised the daily

delivery orders of Plaintiff, and distributed the payments to Plaintiffs.

25.    Upon information and belief, Defendant “A Zhong” Doe is the owner, chief executive

officer, and/or managing agent of Defendant Corporation SEALICIOUS INC. D/B/A DR. SEA

and participated in the day-to-day operations of Defendant Corporation and acted intentionally

and maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations

promulgated thereunder, 29 C.F.R. §791.2; NYLL §2 and the regulations thereunder; and is

jointly and severally liable with Defendant Corporation.

26.    Upon information and belief, Defendant “A Zhong” Doe determined the wages and

compensation of the employees of Defendants, including Yunhan Duan and Yiming Su, and

established work schedules and work load of the employees, maintained employee records, and

had the authority to hire and fire employees.

27.    Upon information and belief, Defendant Wei Yin Chen aka Tony is the owner, chief

executive officer, and/or managing agent of Defendant Corporations and participated in the day-
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 7 of 27 PageID #: 7



to-day operations of Defendant Corporation and acted intentionally and maliciously and is an

employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R.

§791.2; NYLL §2 and the regulations thereunder; and is jointly and severally liable with

Defendant Corporation.

28.    Upon information and belief, Defendant Wei Yin Chen aka Tony is the holder of the liquor

license of Dr. Sea and determined the wages and compensation of the employees of Defendants,

including Yunhan Duan and Yiming Su, and established work schedules and work load of the

employees, maintained employee records, calculated Plaintiff’s payments, and had the authority

to hire and fire employees.

29.    Upon information and belief, Defendant Amber Doe is the owner, chief executive officer,

and/or managing agent of Defendant Corporations Umi Sushi & Lounge and Yummy Sushi and

participated in the day-to-day operations of Defendant Corporation and acted intentionally and

maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated

thereunder, 29 C.F.R. §791.2; NYLL §2 and the regulations thereunder; and is jointly and

severally liable with Defendant Corporation.

30.    Upon information and belief, Defendant Amber Doe determined the wages and

compensation of the employees of Defendants, including Yunhan Duan and Yiming Su, and

established work schedules and work load of the employees, maintained employee records, and

had the authority to hire and fire employees.

31.    Upon information and belief, Defendant Sean Doe is the owner, chief executive officer,

and/or managing agent of Defendant Corporations POT PA HOTPOT INC aka Hopa Sushi and

Pho Dem Inc. and participated in the day-to-day operations of Defendant Corporation and acted

intentionally and maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 8 of 27 PageID #: 8



regulations promulgated thereunder, 29 C.F.R. §791.2; NYLL §2 and the regulations thereunder;

and is jointly and severally liable with Defendant Corporation.

32.    Upon information and belief, Defendant Sean Doe determined the wages and compensation

of the employees of Defendants, including Yunhan Duan and Yiming Su, and established work

schedules and work load of the employees, maintained employee records, and had the authority to

hire and fire employees.

33.    Upon information and belief, Defendant Chengzhi Xia is the owner, chief executive officer,

and/or managing agent of Defendant Corporations Umi Sushi & Lounge and Yummy Sushi and

participated in the day-to-day operations of Defendant Corporation and acted intentionally and

maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated

thereunder, 29 C.F.R. §791.2; NYLL §2 and the regulations thereunder; and is jointly and

severally liable with Defendant Corporation.

34.    Upon information and belief, Defendant Chengzhi Xia is the liquor license pricipal of

NIGHT MARKET BBQ INC., and he determined the wages and compensation of the employees

of Defendants, including Yunhan Duan and Yiming Su, and established work schedules and work

load of the employees, maintained employee records, and had the authority to hire and fire

employees.

35.    Plaintiff has fulfilled all conditions precedent to the institution of this action and/or

conditions have been waived.

                      FLSA COLLECTIVE ACTION ALLEGATIONS


36.    Plaintiff brings this action individually and on behalf of all other and former non-exempt

employees who have been or were employed by the Defendants at their restaurant locations for up

to the last three (3) years, through entry of judgment in this case (the “Collective Action Period”)
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 9 of 27 PageID #: 9



(the “Collective Action Members”). Upon information and belief, the Collection Action Members

are so numerous the joinder of all members is impracticable. The identity and precise number of

such persons are unknown, and the facts upon which the calculations of that number may be

ascertained are presently within the sole control of the Defendants. Upon information and belief,

there are more than Collective Action members, who have worked for or have continued to work

for the Defendants during the Collective Action Period, most of whom would not likely file

individual suits because they fear retaliation, lack adequate financial resources, access to attorneys,

or knowledge of their claims. Therefore, Plaintiff submits that this case should be certified as a

collection action under the FLSA, 29 U.S.C. §216(b).

37.    Plaintiff are fairly and adequately protect the interests of the Collective Action Members,

and have retained counsel that is experienced and competent in the field of employment law and

class action litigation. Plaintiff has no interests that are contrary to or in conflict with those

members of this collective action.

38.    This action should be certified as collective action because the prosecution of separate

action by individual members of the collective action would risk creating either inconsistent or

varying adjudication with respect to individual members of this class that would as a practical

matter be dispositive of the interest of the other members not party to the adjudication, or

subsequently impair or impede their ability to protect their interests.

39.    A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 10 of 27 PageID #: 10



 will be no difficulty in the management of this action as collective action.

 40.      Questions of law and fact common to members of the collective action predominate over

 questions that may affect only individual members because Defendants have acted on grounds

 generally applicable to all members. Among the questions of fact common to Plaintiff and other

 Collective Action Members are:

       a. Whether the Defendants employed Collective Action members within the meaning of the

          FLSA;

       b. Whether the Defendants failed to pay other Collective Action members proper overtime

          wages at at least 1.5 times their regular hourly rate of pay for all hours over 40 hours a

          week.

       c. Whether the Defendants’ violations of the FLSA are willful as that terms is used within the

          context of the FLSA; and,

       d. Whether the Defendants are liable for all damages claimed hereunder, including but not

          limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

          and attorneys’ fees.

 41.      Plaintiff knows of no difficulty that will be encountered in the management of this litigation

 that would preclude its maintenance as a collective action.


 42.      Plaintiff and others similarly situated have been substantially damaged by Defendants’

 unlawful conduct.


                                      STATEMENT OF FACTS


 Defendants Constitute an Enterprise


 43.      Upon information and belief, Corporate Defendants STUDIO M BAR & LOUNGE INC,
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 11 of 27 PageID #: 11



 PROVENCE BBQ & BAR INC, ROSE CAKE HOUSE INC., SEALICIOUS INC. D/B/A DR.

 SEA, POT PA HOTPOT INC, PHO DEM INC., ABC CORP. D/B/A UMI SUSHI & LOUNGE,

 ABC CORP. D/B/A YUMMY SUSHI OR YUMMY DESSERTS, ABC CORP. D/B/A UNO

 SUSHI AND LOUNGE, NIGHT MARKET BBQ INC. are jointly employers of Plaintiffs and

 constitute an enterprise as the term is defined by 29 USC §203(r) insofar as:


        a. They share staff, including Plaintiffs and chefs, and cooks, for instance, after March 8,

            2020, all orders taken by Dr. Sea have been cooked and prepared at 36-41 Main Street

            throughout the day; Although the ten corporate defendants may have different

            addresses and different menus, they all use the same delivery people; Plaintiffs were

            directed to pick up deliver orders at 36-41 Main Street, Flushing NY 11354 and 45-08

            Parsons Blvd, Flushing, NY 11355 no matter which Defendants prepare the order;

        b. Pay Plaintiffs for the work performed at the enterprise no matter what locations they

            worked;

        c. Are otherwise engaged in related activities performed through unified operation and/or

            common control for a common business purpose, and are co-owned by the same

            partners “A Jie” Doe, Amber Doe, Sean Doe, Jayden Doe, “A Zhong” Doe, Wei Yin

            Chen and Chengzhi Xia.


 44.    At all times relevant herein, Corporate Defendants STUDIO M BAR & LOUNGE INC,

 PROVENCE BBQ & BAR INC, ROSE CAKE HOUSE INC., SEALICIOUS INC. D/B/A DR.

 SEA, POT PA HOTPOT INC, PHO DEM INC., ABC CORP. D/B/A UMI SUSHI & LOUNGE,

 ABC CORP. D/B/A YUMMY SUSHI OR YUMMY DESSERTS, ABC CORP. D/B/A UNO

 SUSHI AND LOUNGE, NIGHT MARKET BBQ INC. were, and continues to be, an “enterprise
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 12 of 27 PageID #: 12



 engaged in commerce” within the meaning of FLSA.


 45.    At all relevant times, the work performed by Plaintiffs were directly essential to the

 business operated by STUDIO M BAR & LOUNGE INC, PROVENCE BBQ & BAR INC, ROSE

 CAKE HOUSE INC., SEALICIOUS INC. D/B/A DR. SEA, POT PA HOTPOT INC, PHO DEM

 INC., ABC CORP. D/B/A UMI SUSHI & LOUNGE, ABC CORP. D/B/A YUMMY SUSHI OR

 YUMMY DESSERTS, ABC CORP. D/B/A UNO SUSHI AND LOUNGE, NIGHT MARKET

 BBQ INC.


 Wage and Hour Claims


 46.    There are at least fifty (50) employees among the ten corporate Defendants.


 47.    Defendants committed the following alleged acts knowingly, intentionally and willfully.


 48.    Defendants knew that the nonpayment of minimum wage, overtime pay, failure to provide

 the required wage notice at the time of hiring, that the failure to provide the required wage

 statement with every payment of wages, would financially injure Plaintiff and similarly situated

 employees and violate state and federal laws.


 Plaintiff Yunhan Duan

 49.    From in or around October 26, 2019 to on or around April 25, 2020, Plaintiff Yunhan Duan

 was employed as a delivery person in Defendants’ restaurants.


 50.    Defendant “Jayden” Doe interviewed Plaintiff Yunhan Duan and was the main supervisor

 of Plaintiff Yunhan Duan.


 51.    Defendant “Jayden” Doe controlled and determined the work schedule of Plaintiff Yunhan
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 13 of 27 PageID #: 13



 Duan.


 52.     Defendant Wei Yin Chen calculated Plaintiff Yunhan Duan’s payment in payment period,

 and maintained his employment records.


 53.     Defendant “Jayden” Doe determined the rates of compensation of Plaintiff Yunhan Duan

 and methods of payment.


 54.     Defendant “Jayden” Doe or “A Jie” aka Kit Doe handled wage payments to Plaintiff

 Yunhan Duan and maintained his employment records.


 55.     Plaintiff Yunhan Duan was not provided a written wage notice, in English and in Chinese

 (the primary language identified by Plaintiff) when he was hired, including but not limited to

 information about his rate of pay and basis thereof, allowances, including tip and meals credits,

 claimed by Defendants, and the regular pay day designated by Defendants.


 56.     From October 26, 2019 to November 10, 2019, Plaintiff Yunhan Duan worked seven days

 per week without a day off. He worked from 9:30 pm to around 5:45 am the next day each night

 without an uninterrupted thirty minutes break. Plaintiff Yunhan Duan therefore worked for fifty-

 seven and three quarters (57.75) hours per week.


 57.     During this period, there were several days, Plaintiff Yunhan Duan was required to work

 more hours. On November 2, 4, 6, and 8 2019, Plaintiff was required to arrive early and work from

 2:00 pm to 5:00am the next day.


 58.     From November 11, 2019 to Feburary 16, 2020, Plaintiff Yunhan Duan worked seven days

 per week without a day off. He worked in average from 1:30 pm to around 5:00 am the next day
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 14 of 27 PageID #: 14



 each night without an uninterrupted thirty-minute break. For every workday, Plaintiff Duan

 worked at 45-08 Parsons Blvd, Flushing, NY 11355 before 10:50 pm, then he was required to go

 to 36-41 Main Street, Flushing, NY 11355 to continue to work. Plaintiff Yunhan Duan therefore

 worked for a hundred and eight hours and a half (108.5) per week.


 59.    From Febraury 17, 2020 to March 7, 2020, Plaintiff Yunhan Duan worked seven days per

 week without a day off. He worked in average from 1:30 pm to around 5:00 am the next day each

 night without an uninterrupted thirty-minute break. For every workday, Plaintiff Duan worked at

 45-08 Parsons Blvd, Flushing, NY 11355 before 9:50 pm, then he was required to go to 36-41

 Main Street, Flushing, NY 11355 to continue to work. Plaintiff Yunhan Duan therefore worked

 for a hundred and eight hours and a half (108.5) per week.


 60.    From March 8, 2020 to April 12, 2020, Plaintiff Yunhan Duan worked seven days per week

 without a day off. He worked in average from 4:00 pm to around 5:00 am the next day each night

 without an uninterrupted thirty-minute break. During this time, he was required to pick up orders

 for all corporate Defendants’ orders at 36-41 Main Street, Flushing, NY 11355. Plaintiff Yunhan

 Duan therefore worked for seventy-seven (77) per week.


 61.    From March 8, 2020 to April 12, 2020, Plaintiff Yunhan Duan worked seven days per week

 without a day off. He worked in average from 4:00 pm to around 5:00 am the next day each night

 without an uninterrupted thirty-minute break. During this time, he was required to pick up orders

 for all corporate Defendants’ orders at 36-41 Main Street, Flushing, NY 11355. Plaintiff Yunhan

 Duan therefore worked for seventy-seven (77) per week.


 62.    From about October 26, 2019 to around March 13, 2020, Plaintiff Duan was paid weekly

 in average approxiamtely $1, 400 including about $700 tips. The exact payment amount would
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 15 of 27 PageID #: 15



 also be subject to the deliver slips Plaintiff Duan collected and submited to Defendants. Therefore,

 Plaintiff was paid for about $700 per week regardless the number of hours he actually worked each

 week.


 63.     From about March 15, 2020 to around April 25, 2020, Plaintiff Duan was paid in average

 approxiamtely $1,850 every 15 days including about $900 tips. The exact payment amount would

 also be subject to the deliver slips Plaintiff Duan collected and submitted to Defendants. Therefore,

 Plaintiff was paid for about $950 every 15 days regardless the number of hours he actually worked

 each week.


 64.     Throughout his employment with Defendants, Defendants failed to pay Plaintiff the

 minimum wage applicable.


 65.     Throughout his employment with Defendants, Plaintiff Duan was not compensated for all

 hours worked above forty (40) in each workweek according to state and federal laws.


 66.     Throughout his employment with Defendants, Plaintiff Duan was not overtime-exempt

 under federal and state laws.


 67.     Defendants did not provide Plaintiff Duan with a correct wage statement with every wage

 payment.


 68.     Throughout his employment with Defendants, Plaintiff Duan was requried to use his own

 vehicle to conduct the Defendants’ delivery work. Plaintiff Duan spend in average $35 to $40 in

 his oil and maintanance per day. Defendants did not compesate Plaintiff Duan with the expenses

 spent on oil expenses.
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 16 of 27 PageID #: 16



 Plaintiff YIMING SU

 69.    From in or around November 15, 2019 to on or around March 20, 2020, Plaintiff Yiming

 Su was employed as a delivery person in Defendants’ restaurants.


 70.    Defendant “Jayden” Doe interviewed Plaintiff Yiming Su.


 71.    Defendant “Jayden” Doe and “A Jie” aka Kit Doe controlled and determined the work

 schedule of Plaintiff Yiming Su.


 72.    Defendant Wei Yin Chen calculated Plaintiff Yiming Su’s payment in payment period, and

 maintained his employment records.


 73.    Defendant “Jayden” Doe determined the rates of compensation of Plaintiff Yiming Su and

 methods of payment.


 74.    Defendant “Jayden” Doe or “A Jie” aka Kit Doe handled wage payments to Plaintiff

 Yiming Su and maintained his employment records.


 75.    Plaintiff Yiming Su was not provided a written wage notice, in English and in Chinese (the

 primary language identified by Plaintiff) when he was hired, including but not limited to

 information about his rate of pay and basis thereof, allowances, including tip and meals credits,

 claimed by Defendants, and the regular pay day designated by Defendants.


 76.    From November 15, 2019 to March 20, 2019, Plaintiff Yiming Su worked seven days per

 week without a day off. He worked from 9:30 pm to around 5:45 am the next day each night

 without an uninterrupted thirty-minute break. Plaintiff Yiming Su therefore worked for fifty-seven

 and three quarters (57.75) hours per week.
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 17 of 27 PageID #: 17



 77.    During this period, there were only three to four days, when Defendant “A Jie” required

 Plaintiff Su to take a day off due to Defendants’ schedule changing.


 78.    From November 15, 2019 to March 20, 2019, Plaintiff Yiming Su was paid every ten days

 for in average approxiamtely $1, 200 including about $600 tips. The exact payment amount would

 also be subject to the deliver slips Plaintiff Su collected and submited to Defendants. Therefore,

 Plaintiff was paid for about $600 every ten days regardless the number of hours he actually worked

 each week.


 79.    Throughout his employment with Defendants, Defendants failed to pay Plaintiff the

 applicable minimum wage according to state and federal laws.


 80.    Throughout his employment with Defendants, Plaintiff Su was not compensated for all

 hours worked above forty (40) in each workweek according to state and federal laws.


 81.    Throughout his employment with Defendants, Plaintiff Yiming Su was not overtime-

 exempt under federal and state laws.


 82.    Defendants did not provide Plaintiff Yiming Su with a correct wage statement with every

 wage payment.


 83.    Throughout his employment with Defendants, Plaintiff Su was requried to use his own

 vehicle to conduct the Defendants’ delivery work. Plaintiff Duan spend in average $30 to $35 in

 his oil and maintanance per day. Defendants did not compesate Plaintiff Yiming Su with the

 expenses spent on oil expenses.


                                   STATEMENT OF CLAIMS
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 18 of 27 PageID #: 18



                                           COUNT I
                 [Violations of the Fair Labor Standards Act—Minimum Wage
                    Brought on behalf of Plaintiff and the FLSA Collective]

 84.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

 set forth herein.

 85.     At all relevant times, upon information and belief, Defendants have been, and continue to

 be, “employers” engaged in interstate “commerce” and/or in the production of “goods” for

 “commerce,” within the meaning of the FLSA, 29 U.S.C. §206(a) and §207(a). Further, Plaintiff

 is covered within the meaning of FLSA, U.S.C. §§206(a) and 207(a).

 86.     At all relevant times, Defendants employed “employees” including Plaintiff, within the

 meaning of FLSA.

 87.     Upon information and belief, at all relevant times, Defendants have had gross revenues in

 excess of $500,000.

 88.     The FLSA provides that any employer engaged in commerce shall pay employees the

 applicable minimum wage. 29 U.S.C. § 206(a).

 89.     At all relevant times, Defendants had a policy and practice of refusing to pay the statutory

 minimum wage to Plaintiff and the collective action members, for some or all of the hours they

 worked.

 90.     The FLSA provides that any employer who violates the provisions of 29 U.S.C. §206 shall

 be liable to the employees affected in the amount of their unpaid minimum compensation, and in

 an additional equal amount as liquidated damages.

 91.     Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

 by failing to compensate Plaintiff and Collective Class Members at the statutory minimum

 wage when they knew or should have known such was due and that failing to do so would
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 19 of 27 PageID #: 19



 financially injure Plaintiffs and Collective Action members.



                                          COUNT II
                     [Violation of New York Labor Law—Minimum Wage
                                 Brought on behalf of Plaintiff]

 92.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

 set forth herein.

 93.     At all relevant times, Plaintiff was employed by Defendants within the meaning of New

 York Labor Law §§2 and 651.

 94.     Pursuant to the New York Wage Theft Prevention Act, an employer who fails to pay the

 minimum wage shall be liable, in addition to the amount of any underpayments, for liquidated

 damages equal to the total of such under-payments found to be due the employee.

 95.     Defendants knowingly and willfully violated Plaintiff’s rights by failing to pay her

 minimum wages in the lawful amount for hours worked.

                                           COUNT III
                 [Violations of the Fair Labor Standards Act—Overtime Wage
                  Brought on behalf of the Plaintiff and the FLSA Collective]

 96.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

 set forth herein.

 97.     The FLSA provides that no employer engaged in commerce shall employ a covered

 employee for a work week longer than forty (40) hours unless such employee receives

 compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

 times the regular rate at which he or she is employed, or one and one-half times the minimum

 wage, whichever is greater. 29 USC §207(a).

 98.     The FLSA provides that any employer who violates the provisions of 29 U.S.C. §207 shall
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 20 of 27 PageID #: 20



 be liable to the employees affected in the amount of their unpaid overtime compensation, and in

 an additional equal amount as liquidated damages. 29 U.S.C. §216(b).

 99.      Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime premiums

 violated the FLSA.

 100.     At all relevant times, Defendants had, and continue to have, a policy of practice of refusing

 to pay overtime compensation at the statutory rate of time and a half to Plaintiff and Collective

 Action Members for all hours worked in excess of forty (40) hours per workweek, which violated

 and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29 U.S.C. §§207(a)(1)

 and 215(a).

 101.     The FLSA and supporting regulations required employers to notify employees of

 employment law requires employers to notify employment law requirements. 29 C.F.R. §516.4.

 102.     Defendants willfully failed to notify Plaintiff and FLSA Collective of the requirements of

 the employment laws in order to facilitate their exploitation of Plaintiff’ and FLSA Collectives’

 labor.

 103.     Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

 by their failure to compensate Plaintiff and Collective Class Members the statutory overtime rate

 of time and one half for all hours worked in excess of forty (40) per week when they knew or

 should have known such was due and that failing to do so would financially injure Plaintiff and

 Collective Action members.

                                           COUNT IV
                        [Violation of New York Labor Law—Overtime Pay
                                   Brought on behalf of Plaintiff]

 104.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

 set forth herein.
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 21 of 27 PageID #: 21



 105.    Pursuant to the New York Wage Theft Prevention Act, an employer who fails to pay proper

 overtime compensation shall be liable, in addition to the amount of any underpayments, for

 liquidated damages equal to the total of such under-payments found to be due the employee.

 106.    Defendants’ failure to pay Plaintiff his overtime premiums violated the NYLL.

 107.    Defendants’ failure to pay Plaintiff was not in good faith.


                                            COUNT V
                       [Violation of New York Labor Law—Spread of Hours
                                   Brought on behalf of Plaintiff]

 108.    The “spread of hours” is the number of hours from the time that an employee started

 working on a particular day until the time that he or she stopped working for the day. 12 NYCRR

 § 137-1.7, 12 NYCRR 146-1.6 (effective 1/1/2011, formerly 12 NYCRR § 137-1.7), New York

 State Department of Labor Regulations § 137-1.7 provides that an employer is required to pay an

 employee an extra hour of pay at the full minimum wage, without allowances, for each day in

 which the employee’s spread of hours exceeds ten. This “spread of hours” regulation is applicable

 even if there is a split shift.

 109.    For all relevant employment period, Plaintiffs routinely worked a “spread of hours” of at

 least 11 hours per day.

 110.    For all relevant employment period, Plaintiff routinely worked a “spread of hours” of at

 least 11 hours per day.

 111.    Despite the fact that Plaintiff routinely worked a “spread of hours” greater than ten hours

 per day during certain employment period with Defendants, Defendants did not pay Plaintiff any

 additional compensation as required by the regulations.

 112.    Defendants’ failure to pay spread of hours compensation was willful and intentional.
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 22 of 27 PageID #: 22



                                         COUNT VI
               [Violation of New York Labor Law—Time of Hire Wage Notice Requirement
                                     Brought on Behalf of Plaintiff]

 113.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

 set forth herein.

 114.    The NYLL and supporting regulations require employers to provide written notice of the

 rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary, piece,

 commission, or other; allowances, if any, claimed as a part of minimum wage, including tip, meal,

 or lodging allowances; the regular pay day designated by the employer; the name of the employer;

 any “doing business as” names used by the employer; the physical address of employer’s main

 office or principal place of business, and a mailing address if different; the telephone number of

 the employer. NYLL §195-1(a).

 115.    Defendants intentionally failed to provide notice to employees in violation of New

 York Labor Law § 195, which requires all employers to provide written notice in the employee’s

 primary language about the terms and conditions of employment related to rate of pay, regular pay

 cycle and rate of overtime on his or her first day of employment.

 116.    Defendants not only did not provide notice to each employee at Time of Hire but also

 failed to provide notice to Plaintiff thereafter.

 117.    Due to Defendants’ violations of New York Labor Law, each Plaintiff is entitled to

 recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

 or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

 Labor Law. N.Y. Lab. Law §198(1-b).

                                        COUNT VII
            [Violation of New York Labor Law—New York Pay Stub Requirement
                                Brought on Behalf of Plaintiff]
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 23 of 27 PageID #: 23




 118.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

 set forth herein.

 119.     The NYLL and supporting regulations require employers to provide detailed paystub

 information to employees every payday. NYLL §195-1(d).

 120.     Defendants have failed to make a good faith effort to comply with the New York Labor

 Law with respect to compensation of each Plaintiff and did not provide the paystub on or after

 each Plaintiff’s payday.

 121.     Due to Defendants’ violations of New York Labor Law, each Plaintiff is entitled to recover

 from Defendants, jointly and severally, $250 for each workday of the violation, up to $5,000 for

 each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor Law N.Y. Lab.

 Law §198(1-d).


                                       PRAYER FOR RELIEF


 WHEREFORE, Plaintiff, on behalf of themselves, and the FLSA Collective Plaintiffs,

 respectfully requests that this Court enter a judgment providing the following relief:


     a)      Authorizing Plaintiffs at the earliest possible time to give notice of this collective action,

             or that the Court issue such notice, to all persons who are presently, or have up through

             the extent allowable under the statute of limitations and including the date of issuance

             of court-supervised notice, been employed by Defendants as non-exempt employees.

             Such notice shall inform them that the civil notice has been filed, of the nature of the

             action, of their right to join this lawsuit if they believe they were denied premium

             overtime wages;
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 24 of 27 PageID #: 24



    b)    Certification of this case as a collective action pursuant to FLSA;

    c)    Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of

          the FLSA opt-in class, apprising them of the pendency of this action, and permitting

          them to assert timely FLSA claims and state claims in this action by filing individual

          Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his

          counsel to represent the Collective Action Members;

    d)    A declaratory judgment that the practices complained of herein are unlawful under

          FLSA and NYLL;

    e)    An injunction against Corporate Defendants, its officers, agents, successors,

          employees, representatives and any and all persons acting in concert with them as

          provided by law, from engaging in each of unlawful practices and policies set forth

          herein;

    f)    Award Plaintiffs unpaid minimum wage due under the FLSA and the New York Labor

          Law;

    g)    Award Plaintiff unpaid wages and unpaid overtime due under the FLSA and the New

          York Labor Law;

    h)    Award Plaintiff “spread of hours” pay in the amount of one times the then-applicable

          minimum wage rate for each day Plaintiff worked 10 or more hours in a workday

          pursuant to New York Labor Law and its regulations;

    i)    An award of costs and expenses of this action together with reasonable attorneys’ and

          expert fees pursuant to 29 U.S.C. §216(b) and NYLL;

    j)    The cost and disbursements of this action;

    k)    An award of prejudgment and post-judgment fees; and
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 25 of 27 PageID #: 25



    l)    Such other and further legal and equitable relief as this Court deems necessary, just,

          and proper.



                                                  Respectfully Submitted,

                                                  HANG & ASSOCIATES, PLLC




     Dated:    May 18, 2020
     Flushing, New York                             /s/ Jiajing Fan
                                                    Jiajing Fan, Esq.
                                                    Attorney for Plaintiff
                                                    Hang & Associates, PLLC
                                                    136-20 38th Avenue
                                                    Suite 10G
                                                    Flushing, NY 11354
                                                    Tel: (718) 353-8588
                                                    Fax: (718) 353-6288
                                                    Email: jfan@hanglaw.com
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 26 of 27 PageID #: 26
Case 1:20-cv-02240-RRM-RML Document 1 Filed 05/18/20 Page 27 of 27 PageID #: 27
